Citation Nr: 1231388	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  07-07 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970. 

The PTSD claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted the Veteran's claim of entitlement to service connection for PTSD at a 30 percent evaluation.  The Veteran appealed the disability rating assigned. 

In August 2010, the Board remanded the PTSD claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The claim has now been returned to the Board.

In an October 2010 statement, the Veteran indicated that he is currently unemployed and that his PTSD causes him to have good and bad days, which makes it hard to maintain employment.  The Veteran also submitted lay statements in December 2005, which stated that the Veteran's PTSD prevents his employability.  The Board finds that these statements raise a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

Regarding the PTSD claim, throughout the course of the appeal, the Veteran has never been afforded an examination.  Therefore, in August 2010, the Board remanded the Veteran's current claim so that he could be scheduled for a VA examination to assess the current severity of his PTSD disability. 

Upon remand, the AMC scheduled the Veteran for VA examinations at the local VA Medical Center (VAMC) in Birmingham, Alabama, in August 2010, November 2010, December 2010, January 2011, and December 2011.  The Veteran failed to report to all of these examinations.  However, the evidence of record demonstrates that the Veteran is currently incarcerated - and has been since July 2010 - at the Limestone Correctional Facility in Harvest, Alabama, and was incarcerated at the time of the scheduled VA examinations.  The AMC did not make any attempts to arrange for transportation for the Veteran or for an examination at the confinement facility.  In an August 2012 statement, the Veteran's representative argued that the claim should be remanded back to the AMC, since the AMC did fulfill the duty to assist incarcerated Veterans.  

The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement because these individuals are entitled to the same care and consideration given to their fellow Veterans.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 

VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 (West 2002).  Nevertheless, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or, (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191. 

Additionally, the VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated Veterans.  The Manual calls for the Agency of Original Jurisdiction (AOJ) or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or, (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d. 

Here, the Veteran has not been properly scheduled for a VA examination, as directed by the August 2010 Board remand and in accordance with the above law.  Thus, this case must be again be remanded.  See Stegall v. West, 11 Vet. App. 268   (1998) (noting that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated). 

Regarding the TDIU claim, a remand is also required in order to afford the Veteran a VA examination to determine whether his sole service-connected PTSD disability currently precludes him from performing substantially gainful employment.  In an October 2010 statement, the Veteran indicated that he is currently unemployed and that his PTSD causes him to have good and bad days, which makes it hard to maintain employment.  The Veteran also submitted lay statements in December 2005, which stated that the Veteran's PTSD prevents his employability.  A medical opinion regarding the effect of his service-connected PTSD on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Additionally, regarding the TDIU claim, the Veteran has not been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); see Dingess v. Nicholson, 19 Vet. App. 473 (2006).  


Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  

The Veteran is currently incarcerated at the Limestone Correctional Facility in Harvest, Alabama.  Thus, the RO/AMC should take all necessary actions to: (1) arrange transportation of the Veteran to a VA facility for examination; or, (2) contact the correctional facility and have their medical personnel conduct an examination according to VA examination work sheets; or, (3) send a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, supra.  Follow the procedures set out in M21-1MR, Part III.iv.3.A.11.d, including conferring with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel or examining the Veteran at the prison by VHA medical personnel, a prison medical provider at VA expense, or a fee-basis provider contracted by VHA.  Document all attempts to schedule the Veteran for his examination in the claim file and include negative responses. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 9411.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  Specifically, the examiner should assign a Global Assessment of Functioning (GAF) score reflecting the PTSD symptoms.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


